323 S.W.3d 99 (2010)
STATE of Missouri, Respondent,
v.
Antonio C. CARTER, Appellant.
No. WD 71146.
Missouri Court of Appeals, Western District.
October 26, 2010.
Susan L. Hogan, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., Susan L. Hogan, Esq., Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JAMES E. WELSH and KAREN K. MITCHELL, Judges.

ORDER
PER CURIAM.
Following a jury trial, Antonio Carter appeals his conviction on two counts of first-degree robbery and two counts of armed criminal action. Carter contends the circuit court erred in excluding the testimony of a police officer at trial. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the convictions.
AFFIRMED. Rule 30.25(b).